DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with Applicant’s arguments (see pages 6-7, “Remarks”, filed 3/8/2022).
Regarding claim 21, the prior art fails to teach or fairly suggest, in addition to the accompanying feature of the claim, the following in italics:
A method of assembling a fiber optic connector, comprising steps of: 
(a) assembling an optical cable, a dust cap and a ferrule assembly to form a cable connection assembly; 
(b) assembling a spring and a spring holding seat in a housing of the fiber optic connector; 
(c) subsequent to (a), moving the cable connection assembly through an elongated pipe; and 
(d) subsequent to (b) and (c), inserting the cable connection assembly into the housing.
Regarding claim 35, the prior art fails to teach or fairly suggest, in addition to the accompanying feature of the claim, the following in italics:
A method of assembling a fiber optic connector, comprising steps of: 
(a) assembling an optical cable, a ferrule, and a ferrule seat with a front end fixedly connected to the ferrule and a rear end fitted in a crimping seat to form a cable connection assembly, the cable connection assembly not including a spring; 
(b) assembling a spring and a spring holding seat in a housing of the fiber optic connector; 
(c) subsequent to (a), moving the cable connection assembly through an elongated pipe; and 
(d) subsequent to (b) and (c), inserting the cable connection assembly into the housing.
Claims 22-34 and 36-40 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883